                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TOBY O. HERNANDEZ
ADC #162497                                                                          PLAINTIFF

v.                            Case No. 5:19-cv-00136-KGB-JTR

DOE, Cummins Unit, ADC, et al.                                                  DEFENDANTS

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 12). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). The Court therefore dismisses without prejudice Mr. Hernandez’s complaint

and two amended complaints (Dkt. Nos. 1, 4, 10). Consequently, the Court denies as moot plaintiff

Toby O. Hernandez’s motion for status (Dkt. No. 14). The Court notes that the dismissal of this

case will be counted as a “strike,” pursuant to 28 U.S.C. § 1915(g). Finally, the Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be

taken in good faith.

       It is so ordered this 22nd day of October, 2019.


                                                 _____________________________
                                                 Kristine G. Baker
                                                 United States District Judge
